Citation Nr: 1702064	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's December 2011 VA examination, the examiner stated that the Veteran's present hearing loss and tinnitus were not at least as likely as not caused by or the result of military service.  The rationale for the negative nexus opinion was that the Veteran's separation examination reflected normal hearing and no tinnitus at the time of separation from service.  Notably, lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

Further, an additional VA examiner's opinion is required to consider certain evidence.  The Veteran's DD-214 reflects that he served as an Aircraft Mechanic.  The Veteran's STRs contain a September 1965 report outlining the Veteran's noise exposure during service.  The Veteran was noted to have approximately three and a half years of noise exposure for 8 hours per day with ear protection other than dry cotton used during exposure to loud noise used "seldom or never."  During the December 2011 examination, the Veteran reported he could not hear for a couple hours after engine run-ups during service.

It is also unclear whether the VA examiner converted the audiological in-service results from ASA to ISO, as the Veteran served from 1962 to 1966.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate audiological examiner for review in regard to the etiology of the Veteran's hearing loss and tinnitus.  The examiner must note the claims file has been reviewed.  Only if determined necessary, schedule the Veteran for another examination.  

The examiner is asked to opine:

a)  Whether the Veteran's current hearing loss disability at least as likely as not (a probability of 50 percent or greater) is related to active service.

The examiner is asked to address the audiometric findings dated in September 1965 and in March 1966 at the time of the Veteran's separation from service.  The examiner should note that these findings should be converted from ASA to ISO standards, unless otherwise indicated.

NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

The examiner is requested to discuss the Veteran's in-service noise exposure as documented in the STRs; the Veteran was noted to have approximately three and a half years of noise exposure for 8 hours per day with ear protection other than dry cotton used during exposure to loud noise used "seldom or never."  

The examiner is also requested to discuss the Veteran's lay statements, to include the December 2011 statement in which the Veteran reported he could not hear for a couple hours after engine run-ups during service.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

b)  Whether the Veteran's current tinnitus disability at least as likely as not (a probability of 50 percent or greater) is related to active service.

The examiner is asked to clearly explain the reasoning and rationale for any conclusions reached.  
2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

